DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Species III (Fig. 3), claims  1-19 in the reply filed on 12/07/2021 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Furthermore, Applicant states that since “Figs. 4A, 4B, 6B, and 10 are not included in any Species indicated by the Examiner. Applicant assumes the Examiner believes 4A, 4B, 6B, and 10 to be generic”. In response, the Office directs the Applicant’s attention to the fact that the aforementioned Applicant’s assumption is in error. The aforementioned figures are not generic. The Species figures recited in the Election / Restriction requirement are the representative (i.e., not all) figures pertained to a particular Species. There is no requirement to list all figures encompassing a particular Species in the Election / Restriction requirement.
Furthermore, it is noted that claims 16-18 do not read on the elected Species III (Fig. 3). For example, claim 16 recites that “a shape in an orthogonal direction to a longitudinal direction in at least a partial region, of the condensation tube in the inside of the container, differs from a 
Accordingly, said claims 16-18 have been withdrawn from further consideration on the merits along with remaining non-elected claims 20-43. The Office action on the elected claims 1-15 and 19 follows.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “secondary refrigerant cooling portion to which the condensation tube extending from the cooling device is connected” and  “the condensation tube circulates in the cooling device and the secondary refrigerant cooling portion” recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification

The disclosure is objected to because of the following informalities: The specification contains terms which are not clear, concise and exact.  The specification should be revised carefully in order to comply with 35 U.S.C. 112, first paragraph.  Examples of some unclear, inexact or verbose terms used in the specification are: almost entire par. [0005] is written in a single lengthy cumbersome sentence. Similarly, par. [0006] consists of two lengthy cumbersome sentences.
The Office would like to emphasize that aforementioned problems are only the examples. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting of any errors of which Applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any No new matter should be introduced (37 CFR 1.125(a)).
Furthermore, it appears that there is a listing of claims present in the “Summary” section of the specification on pp. 4-13. Since claims have been separately presented in the instant application, said listing of claims should be removed.

Claim Objections

Claim 19 is objected to because of the following informalities:  the limitation “liquid phase” in line 13 is preceded by an article “a” despite the fact that is has been previously positively set forth in lines 12-13 of  the claim.  Further, a cumbersome clause is recited in lines 7-9 of the claim: “a secondary refrigerant cooling portion to which the condensation tube extending from the cooling device is connected are used [sic], and the condensation tube circulates.”. Appropriate correction is required. Applicant’s cooperation is requested in correcting of any errors of which Applicant may become aware in the claims.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 19, are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/357,797 (reference application) in view of JP 59-42476 to Satoh et al.  (hereafter “Satoh”, cited in IDS).
Regarding claims 1-3 and 19, claim 1 of the reference application meets all of the limitations of claims 1-3 and 19 of the instant application, except that the condensation tube outer surface area increasing portion is formed on an outer surface of the condensation tube.
Further, regarding the limitation “a secondary refrigerant cooling portion” of claim 19, said “secondary refrigerant cooling portion” must be inherently present, since the secondary refrigerant flowing through the condensation tube must be cooled in order for the claimed condensation to take place.
Satoh discloses (Fig. 1-5) a condensation tube (8) having outer surface area increasing portions (1, 6) formed on an outer surface of the condensation tube (8) for the benefits of enhanced condensation and heat dissipation (see English translation of record, e.g., pp. 3-7).
Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided the condensation tube outer surface area increasing portion(s) formed on the outer surface of the condensation tube in the apparatus of claim 1 of the reference application, as taught by Satoh, for the benefits of enhanced condensation and heat dissipation (see Satoh’s English translation of record, e.g., pp. 3-7). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
.
 	This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-197245 to Kuribayashi (cited in IDS, see the English translation of record) in view of JP 59-42476 to Satoh et al.  (hereafter “Satoh”, cited in IDS, see the English translation of record), or alternatively, as being unpatentable over Kuribayashi in view of Satoh and US 5,144,531 to Go et al. (hereafter “Go”).
Regarding claims 1, 5, and 6, Kuribayashi discloses (Fig. 1-3) a cooling device (1) comprising a container (2) to which at least one heating element (P) is thermally connected, a primary refrigerant (6) sealed in an inside of the container, and a condensation tube (9) through 
Regarding claim 19, Kuribayashi discloses a cooling system (Fig. 1-3) in which a cooling device (1) comprising a container (2) to which at least one heating element (P) is thermally connected, a primary refrigerant (6) sealed in an inside of the container, and a condensation tube (9) through which a secondary refrigerant flows, and which penetrates through a gaseous phase portion (5) in the inside of the container, in which a container inner surface area increasing portion (8) is formed on an inner surface (of (3a)) of the container (2) to which the heating element is thermally connected, and a secondary refrigerant cooling portion to which the condensation tube (9) extending from the cooling device (1) is connected are used (the “secondary refrigerant cooling portion” must be inherently present, since the secondary refrigerant flowing through the condensation tube must be cooled in order for the claimed condensation to take place), and the condensation tube (9) circulates in the cooling device (1) (Fig. 1) and the secondary refrigerant cooling portion (inherently, in order for the secondary refrigerant flowing through the condensation tube (9) to be cooled, so the claimed condensation would take place), wherein in the inside of the container (2) thermally connected to the heating element (P), the primary refrigerant (6) receiving heat from the heating element changes in phase to a gaseous phase from a liquid phase, the primary refrigerant in the gaseous phase changes in phase to a liquid phase from the gaseous phase by a heat exchange action of the condensation tube (9), whereby heat is transferred to the secondary refrigerant flowing through the condensation tube from the primary refrigerant, and the secondary refrigerant to which the heat 
Regarding claims 1, 5, 6, and 19, Kuribayashi does not disclose: that a condensation tube outer surface area increasing portion is formed on an outer surface of the condensation tube.
Satoh discloses (Fig. 1-5) a condensation tube (8) having outer surface area increasing portions (1, 6) formed on an outer surface of the condensation tube (8) for the benefits of enhanced condensation and heat dissipation (see English translation of record, e.g., pp. 3-7).
Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided the condensation tube outer surface area increasing portion(s) formed on the outer surface of the condensation tube in Kuribayashi, as taught by Satoh, for the benefits of enhanced condensation and heat dissipation (see Satoh’s English translation of record, e.g., pp. 3-7). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Alternatively, Go teaches (Fig. 1) a conventionality of a liquid cooling loop comprising a liquid refrigerant cooling portion (11) in order to effectively cool the refrigerant flowing within the cold plates (5) of the electronic chips (4) to be cooled. 
See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claim 2, Kuribayashi discloses that the heating element (P) is thermally connected to a part (3) where the primary refrigerant (6) in a liquid phase exists or a vicinity of the part (3) where the primary refrigerant (6) in a liquid phase exists, on an outer surface of the container (2), (Fig. 1).
	Regarding claim 3, Kuribayashi discloses that the container inner surface area increasing portion (8) is immersed in the primary refrigerant (6) in a liquid phase (Fig. 1).

	Regarding claims 7 and 8, Kuribayashi discloses that at least a part of the container inner surface area increasing portion (8) is a sintered body of a metal powder thermal conductive material or an aggregate of a particulate of a metal powder thermal conductive material (see the “aluminum powder” and “molding” in par. [0050]).
	Regarding claim 9, Kuribayashi as modified by Satoh discloses all as applied to claim 7 above, but does not disclose that the aggregate of the particulate thermal conductive material is an aggregate of carbon particles.
	Since carbon has been notoriously known in the cooling art as good thermal conductor used for making thermally conductive components, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have selected any known suitable material, including carbon particles as claimed, for making the container inner surface area increasing portion in the Kuribayashi-Satoh combination, in order to achieve desired thermal (e.g., heat dissipation, cooling efficiency, etc.) and mechanical (weight, structural integrity, etc.) characteristics of the cooling device, while not exceeding targeted production costs thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
	Regarding claim 10, Kuribayashi-Satoh combination does not disclose that a condensation tube inner surface area increasing portion is formed on an inner surface of the condensation tube.

Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have further modified the Kuribayashi-Satoh combination by providing the condensation tube inner surface area increasing portion(s) formed on the inner surface of the condensation tube (i.e., analogously to the outer surface taught by Satoh), in order to further enhance the condensation and heat dissipation (see Satoh’s English translation of record, e.g., pp. 3-7), since it has been held that mere duplication of the essential working parts (i.e., formation of the surface area increasing portions on the inner surface of the condensation tube analogously to the ones formed on the outer surface thereof) of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, it has been held that a mere reversal of the essential working parts of a device (i.e., repositioning of the surface area increasing portions from the outer surface of the condensation tube to the inner surface thereof) involves only routine skill in the art. See In re Einstein, 8 USPQ 167; In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claims 11 and 12, Kuribayashi discloses that a plurality of the condensation In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, the rational that a particular shape (i.e., of the condensation tubes) is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). Also, it has been held that rearranging parts (i.e., of the condensation tubes) of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Regarding claims 13 and 14, Kuribayashi discloses that the condensation tube (9) is located above the container (2) inner surface (3a) in a part to which a heating element (P) is thermally connected, in a direction of gravity (Fig. 1), wherein the condensation tube (9) includes a part overlapping the heating element (P) in plan view (Fig. 1, 12, 13).
	Regarding claim 15, Kuribayashi discloses that in the condensation tube (9), the secondary refrigerant having a lower temperature than an allowable maximum temperature of the heating element (P) flows (inherently, in order for the condensation to take place).
In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., of the desired level of condensation and heat dissipation) effective variable (i.e., the temperature of the secondary refrigerant) involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	
Conclusion

The additional reverences made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various cooling arrangements for electronic devices employing liquid cooling loops and/or heat pipes. Further, US 2017/0234625 teaches a heat pipe with outer surface area increasing portions formed on an outer surface thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835